Magic Software Enterprises Ltd. October 24, 2016 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Amanda Kim VIA EDGAR Re:Magic Software Enterprises Ltd. Form 20-F for the Fiscal Year Ended December 31, 2015 Filed April 27, 2016 File No.000-19415 Dear Ms. Kim Our U.S. counsel, Steven Glusband, forwarded to us the comment letter of the staff of the Securities and Exchange Commission (the “Staff”) dated October 6, 2016 concerning the above-referenced filing (the “Comment Letter”). As Mr. Glusband indicated to you in your telephone conversation of today, we had not previously seen the Comment Letter. We respectfully request an extension until November 7, 2016 to respond. Sincerely, /s/ Amit Birk Amit Birk General Counsel Magic Software Enterprise Ltd.
